IN THE SUPREME COURT OF THE STATE OF NEVADA

 

THE STATE OF NEVADA, No. 84344
Appellant,
vs. oe
KESHONE OWENS, FILED
Respondent.
JUL 08 2022

 

ELIZABETH A. BROWN
OLERK DF SYPREME COURT
BY 2 aah
ORDER DISMISSING APPEAL DEPUTY CLERK

This is an appeal from a district court order granting
respondent’s motion to correct or modify sentence. Eighth Judicial District
Court, Clark County; Erika D. Ballou, Judge.

On April 20, 2022, the district court entered an order vacating
the February 2, 2022, order challenged in this appeal and transferring the
matter to the First Judicial District Court. On June 8, 2022, this court
entered an order directing the State to show cause why this appeal should
not be dismissed for lack of jurisdiction. In response to the show-cause
order, the State concedes that this appeal is premature. See NRS 177.015(3)
(stating that appellant may appeal from a final judgment or verdict).

Accordingly, this court
ORDERS this appeal DISMISSED.

   

Pickering

  

Supreme Court
OF
NEVADA

(0) 19470 eGR ae :

 

 
ce: Hon. Erika D. Ballou, District Judge
Attorney General/Carson City
Attorney General/Las Vegas
Michael Lasher LLC
Eighth District Court Clerk

Supreme Court
OF
Nevapa

(0) 197A oie 9